                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

In the Matter of:                                )
                                                 )
ALISON P. GAMBLE                                 )           CASE NO. 18-82298-CRJ7
SSN: XXX-XX-3024                                 )
                                                 )           CHAPTER 7
Debtor.                                          )
                                                 )
_______________________________                  )
                                                 )
ALISON P. GAMBLE                                 )
                                                 )
Plaintiff,                                       )
                                                 )
vs.                                              )
                                                 )
STATE OF ALABAMA,                                )
DEPARTMENT OF REVENUE                            )
                                                 )
        and                                      )           ADVERSARY PROCEEDING
                                                 )           NUMBER.: 18-800098-CRJ
UNITED STATES OF AMERICA                         )
DEPARTMENT OF TREASURY-                          )
INTERNAL REVENUE SERVICE                         )
                                                 )
Defendants.                                      )

          PLAINTIFF AND STATE OF ALABAMA DEPARTMENT OF REVENUE
          JOINT STIPULATION OF DISMISSAL OF ADVERSARY PROCEEDING

        COMES NOW the Plaintiff, Alison P. Gamble (the “Plaintiff”) and Defendant State of
Alabama Department of Revenue (the “Defendant”) state as follows:

        1.     As the Plaintiff and Defendant investigated the factual averments of the Plaintiff’s
Complaint, the Defendant determined that the Plaintiff is entitled to administrative relief from the
indebtedness the Plaintiff has sought to discharge in this adversary proceeding.

        2.     On November 28, 2018 the Defendant entered six Taxpayer Assistance Orders
removing all state tax assessments entered against the Plaintiff for tax years 2006-2011.




Case 18-80098-CRJ        Doc 14    Filed 01/04/19 Entered 01/04/19 09:35:25             Desc Main
                                   Document     Page 1 of 2
       3.      The Plaintiff and Defendant now inform this Court that they have resolved all issues
in this case related to Defendant State of Alabama Department of Revenue.

       4.      The Plaintiff and Defendant now file this Joint Stipulation of Dismissal of this
Adversary Proceeding only as it applies to Defendant State of Alabama Department of Revenue.

       WHEREFORE, premises considered, Alison P. Gamble and the State of Alabama
Department of Revenue request that this Honorable Court enter an Order: dismissing Defendant
State of Alabama Department of Revenue from this Adversary Proceeding; and granting such
further relief as this Court deems just and proper.

       Respectfully submitted this the 4th day of January, 2019.


       /s/ Tazewell T. Shepard IV                             /s/ Sarah E. Bell
       Tazewell T. Shepard IV                                 Sarah E. Bell
       Attorney for the Plaintiff                             Attorney for the State of Alabama

       SPARKMAN, SHEPARD & MORRIS, P.C.                       STATE OF ALABAMA,
       303 Williams Ave. SW                                   DEPARTMENT OF REVENUE
       Park Plaza 921                                         P.O. Box 320001
       Huntsville, AL 35804                                   Montgomery, AL 36130
       Tel: (256) 535-0817                                    Tel: (334) 242-9690
       Fax: (256) 535-0818                                    Fax: (334) 242-9782



                                 CERTIFICATE OF SERVICE

       This is to certify that I have this the 4th day of January, 2019 served the foregoing motion
on all parties to this civil action, and Richard Blythe, Office of the Bankruptcy Administrator, P.O.
Box 3045, Decatur, AL 35602 by electronic service through the Court’s CM/ECF system and/or
by placing a copy of same in the United States Mail, postage pre-paid.


                                                  /s/ Tazewell T. Shepard IV
                                                  Tazewell T. Shepard IV




Case 18-80098-CRJ        Doc 14     Filed 01/04/19 Entered 01/04/19 09:35:25             Desc Main
                                    Document     Page 2 of 2
